Fourth Court of Appeals
                                San Antonio, Texas

                                     February 15, 2019

                                    No. 04-19-00028-CV

                                      Kent LINDUFF,
                                         Appellant

                                             v.

                          Lisa Ann ROBERTS aka Lisa Ann Bays,
                                      Appellees

                From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 13-310
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       The District Clerk’s Notification of Late Record is hereby GRANTED. Time is extended
to March 29, 2019.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court